ON MOTION FOR A REHEARING BY APPELLEES.
Appellees complain that language used in the opinion conveys “the idea that the station and agent were removed from Oak Cliff at the time Oak Cliff became a part of the municipality of Dallas,” whereas, they say, the “real facts” are “that the station and agent were abandoned long prior to the time that Oak Cliff became a part of the political corporation of the City of Dallas, and that no change was made after Oak Cliff did become a part of Dallas, and that the flag station" or prepay station was separately maintained thereafter until the carload of lumber in question reached Dallas.” The record shows the facts to have been substantially as appellees state them, to wit: that in 1891 or 1892 the Gulf, C. & S. F. Railway Company, using the language of witnesses, “established a depot at Oak Cliff,” and “abolished it soon thereafter;” that Oak Cliff afterwards, but at a time not shown, was “made a prepay station,” and continued to be such a station until December 31, 1907; and that during the time it was a prepay station, •a station building was not maintained there, and that the facilities for handling freight there “consisted of a switch track” only.
Appellees contend that they were entitled to a judgment against appellant for the sum of $637.22 and interest, at the rate of six percent from October 29, 1909, and complain that this court, in reforming the judgment of the court below and rendering a judgment here, rendered same for a less sum. The judgment rendered by this court was, and is, for the sum of $637.22 and interest thereon, at the rate of six percent per annum from October 29, 1909. The complaint made by appellees that it is otherwise, evidently is due to an oversight, for neither the language of the opinion of this court nor that of the judgment *317rendered in accordance with it, furnishes ground for the complaint made.
The conclusion reached by us that appellees were not entitled to recover the penalty sued for, we still think, is the proper one to be drawn from the facts shown by the record.
The motion for a rehearing is overruled.

Reformed and rendered

Writ of error refused.